Case: 12-14497   Date Filed: 02/18/2014   Page: 1 of 8


                                                           [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                       _____________________________

                                No. 12-14497
                            Non-Argument Calendar
                       _____________________________

                   D.C. Docket No. 6:11-cv-02040-ACC-DAB


WILLIAM ARSIS,
                                                        Petitioner-Appellant,

                                     versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,
                                       Respondents-Appellees.

                       _____________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                     _____________________________

                               (February 18, 2014)

Before TJOFLAT, PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:


      William Arsis filed a petition for habeas corpus relief in federal court

pursuant to 28 U.S.C. § 2254, alleging that the state court violated his Sixth and
               Case: 12-14497       Date Filed: 02/18/2014     Page: 2 of 8


Fourteenth Amendment rights by failing to appoint counsel for a discussion

relating to his competency during trial. The district court denied the petition, and

we granted Mr. Arsis a certificate of appealability on this claim. We now affirm.

                                             I

       Mr. Arsis, a Florida prisoner, is serving a total sentence of life imprisonment

following jury convictions for burglary, aggravated battery, false imprisonment,

kidnapping a child, grand theft of a motor vehicle, and theft.

       On March 4, 2005, the state trial court determined that Mr. Arsis was

incompetent to stand trial, and Mr. Arsis was committed to the Department of

Children and Family Services (“DCF”) to be placed in a mental health facility. On

August 14, 2006, the trial court found that Mr. Arsis’ competency had been

restored. Two weeks later, the court granted Mr. Arsis’ motion to proceed pro se.

       On the first day of trial, Mr. Arsis represented himself and made cogent

objections. See Ex. I at 145-48, 167, 187–88. 1 He also presented an opening

statement to the jury and made challenges to the court’s jurisdiction. See id. at

174-82, 200-01. After a few hours, Mr. Arsis agreed to allow the court to appoint

his standby counsel to represent him, but he then quickly recanted and decided to

again represent himself. Mr. Arsis continued to make objections during the state’s



1
       Unless otherwise noted, citations to the record refer to the appendices filed with the
respondents’ brief.
                                             2
              Case: 12-14497     Date Filed: 02/18/2014   Page: 3 of 8


case, cross-examined the state’s witnesses, and renewed his jurisdictional

challenges until the day’s end. See id. at 207-82.

      On the second day of trial, Mr. Arsis began the day by, for the first time,

raising the issue of his competency. He explained to the trial court that he was told

in jail to request a competency hearing. The court asked whether he believed he

was competent, and Mr. Arsis then presented the court with details about his belief

that he was abducted by aliens when he was 13 and that a camera was installed in

his eye as part of a larger conspiracy. The court reviewed Mr. Arsis’ prior mental

health records and determined that this information was not new and had been

previously evaluated during the determination of his competency. At that point,

the trial court did not press the issue of Mr. Arsis’ competency and continued the

trial—noting that the report referenced Mr. Arsis’ history of exaggerating mental

health symptoms. Id. at 299-300. A jury later convicted Mr. Arsis.

      Upon a motion by conflict counsel, who was appointed after Mr. Arsis was

convicted, the trial court again evaluated Mr. Arsis’ competency before sentencing,

and found him incompetent. Mr. Arsis was committed to DCF for another year

until his competency was again restored. The court ultimately sentenced Mr. Arsis

to life imprisonment plus forty years and sixty days.

      On direct appeal, Mr. Arsis argued, among other things, that the trial court

should have appointed counsel for him during the colloquy on the second day of


                                          3
                Case: 12-14497    Date Filed: 02/18/2014   Page: 4 of 8


trial.   The Fifth District Court of Appeal upheld Mr. Arsis’ convictions and

sentence in a per curiam order. See Arsis v. State, 22 So. 3d 559, 559 (Fla. 5th

DCA 2009). Mr. Arsis then unsuccessfully petitioned for a writ of habeas corpus

and sought post-conviction relief in state court, alleging he received ineffective

assistance of counsel. See Ex. FF, JJ.

         Mr. Arsis then petitioned for a writ of habeas corpus in federal court. The

district court denied his petition, ruling that the discussion between Mr. Arsis and

the state court was not a competency hearing. See D.E. 16 at 10. The district court

thus declined to reach the issue of whether such a hearing would be a “critical

stage” of the prosecution so as to require appointment of counsel. See id. Mr.

Arsis then appealed, and we granted a certificate of appealability to determine

whether the trial court’s discussion with Mr. Arsis about his competency on the

second day of trial was a competency hearing, and, if so, whether the trial court

erred when it failed to appoint counsel to represent Mr. Arsis for that hearing.

                                          II

         We review de novo the denial of a petition for a writ of habeas corpus. See

Ferguson v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 1315, 1330 (11th Cir. 2013). The

Antiterrorism and Effective Death Penalty Act (AEDPA) of 1996 precludes federal

courts from granting habeas relief on a claim already adjudicated on the merits in

state court unless the state court’s decision (1) “was contrary to, or involved an


                                          4
              Case: 12-14497     Date Filed: 02/18/2014    Page: 5 of 8


unreasonable application of clearly established Federal law, as determined by the

Supreme Court,” 28 U.S.C. § 2254(d), or (2) “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” Id. This review is “highly deferential.” Williams v. Allen, 598 F.3d

778, 787 (11th Cir. 2010).

      A state court decision violates § 2254(d)(1) if it applies a rule that

contradicts Supreme Court precedent or arrives at a result that differs from such

precedent when faced with materially indistinguishable facts. See Bell v. Cone,

535 U.S. 685, 694 (2002); Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir. 2010). A

state court’s decision is an “unreasonable application” of Supreme Court precedent

if the state court correctly identifies the governing legal principle but applies it to

the facts of the petitioner’s case in an objectively unreasonable manner, see Brown

v. Payton, 544 U.S. 133, 141 (2005), or “if the state court either unreasonably

extends a legal principle from this Court’s precedent to a new context where it

should not apply or unreasonably refuses to extend that principle to a new context

where it should apply,” Williams v. Taylor, 529 U.S. 362, 406 (2000). Where, as

here, a state court’s summary decision is unaccompanied by an explanation, the

burden on a habeas petitioner is to show that no reasonable basis existed for the

state court to deny relief. See Harrington v. Richter, __ U.S. __, __, 131 S. Ct.

770, 784 (2011).


                                          5
              Case: 12-14497     Date Filed: 02/18/2014    Page: 6 of 8


      This does not, however, permit a de novo review of the merits of a

petitioner’s claim. See Reese v. Sec’y, Fla. Dep’t of Corr., 675 F.3d 1277, 1286

(11th Cir. 2012). Rather, to demonstrate objective unreasonableness, “a state

prisoner must show that the state court’s ruling on the claim being presented in

federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded

disagreement . . . that [the state court’s] arguments or theories are inconsistent with

the holding in a prior decision of the Supreme Court.” Id. (citations and quotation

marks omitted).

                                         III

      We conclude, as did the district court, that the trial court’s discussion with

Mr. Arsis did not amount to a competency hearing. The trial court therefore did

not err in not providing Mr. Arsis with counsel during that discussion.

      The Due Process Clause of the Fourteenth Amendment prohibits requiring

mentally incompetent defendants to stand trial. See Dusky v. United States, 362

U.S. 402, 402 (1960). See also Fallada v. Dugger, 819 F.2d 1564, 1568 (11th Cir.

1987) (“The test to determine whether a defendant is competent is whether he ‘has

sufficient present ability to consult with his lawyers with a reasonable degree of

rational understanding—and whether he has a rational as well as factual

understanding of the proceedings against him.’”) (quoting Dusky, 362 U.S. at 402).


                                          6
              Case: 12-14497     Date Filed: 02/18/2014   Page: 7 of 8


      Courts have a duty to adequately ensure a defendant is not mentally

incompetent during trial. See Fallada, 819 F.2d at 1568 (citing Pate v. Robinson,

383 U.S. 375, 384-86 (1966)).       To comply with this duty and avoid a Pate

violation, a court should consider three factors: “(1) evidence of the defendant’s

irrational behavior; (2) his demeanor at trial; and (3) any prior medical opinion on

his competence to stand trial.” Id. (citing Drope v. Missouri, 420 U.S. 162, 180

(1975). See also Drope, 420 U.S at 172 (“In [Pate], we held that the failure to

observe procedures adequate to protect a defendant’s right not to be tried or

convicted while incompetent deprives him of his due process right to a fair trial.”).

      Review of the trial court transcript shows that the trial court’s discussion

with Mr. Arsis was not a competency hearing but rather an inquiry to determine

whether a hearing was necessary at all. The court’s questioning reasonably applied

the Drope factors to determine the existence of Pate “bona fide doubt” because the

court asked Mr. Arsis why he believed he was incompetent, compared his answers

with prior medical opinions about his competency, and found that the information

had already been weighed as a factor in determining that he was competent. In

addition, the trial court had just observed his demeanor the day before as Mr. Arsis

waived his right to counsel and represented himself, making timely and cogent

objections, presenting an opening statement to the jury, and questioning the court’s

jurisdiction. Finally, the court had reason to consider the timing of Mr. Arsis’


                                          7
                 Case: 12-14497       Date Filed: 02/18/2014      Page: 8 of 8


competency concerns—which came after he received advice from others in jail to

ask for a hearing and after he was visibly frustrated during trial the day before.2

          Thus, despite Mr. Arsis raising the issue during trial and in light of prior

competency hearings that had already taken place, the trial court justifiably found

that no new competency concerns had arisen and that there was no bona fide doubt

of competency meriting another hearing at that time. Had the court found such

doubt, it could have then conducted a competency hearing and ordered another

evaluation of Mr. Arsis, as was the case when Mr. Arsis was evaluated for

competency prior to his sentencing.

                                               IV

          The trial court appropriately questioned Mr. Arsis under Drope without

initiating a full competency hearing. As a result, there was no constitutional

violation in failing to appoint counsel for Mr. Arsis during that colloquy. See, e.g.,

Godinez v. Moran, 509 U.S. 389, 399 (1993) (holding that the competency

standard for waiving assistance of counsel is the same as competency to stand

trial).

          AFFIRMED.



          2
         Mr. Arsis also contends that he was not competent to stand trial because he was not
given his required medication. See Appellant’s Br. at 16. Mr. Arsis, however, did not bring this
matter to the court’s attention during the discussion. See Fallada, 819 F.2d at 1568 (explaining a
Drope review “must focus on what the trial court did in light of what it then knew”).
                                                8